DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-4 and 6-20 are allowed.
The following is an examiner’s statement of reasons for allowance: In combination with the remainder of claim 1, no art on record could be found to teach: simultaneously displacing an expander and a support member within a lumen of an introducer, distally displacing the expander and support member through the lumen such that an expander member of the expander exerts an outward radial force on an interior surface of the expandable member  and retrieving the expander from the lumen without withdrawing the support member. The closest art found was Fitterer (20160213882). Examiner notes the expandable catheter of Fritter cannot stay expanded without a larger tube inside (see paragraph 0050). In addition, it is disclosed that both dilator 16 and tube 18 (both of which have larger diameters than the compressed diameter of the expandable catheter (see paragraph 0068 and 0080), can be used in the same procedure. It just is not clear in what order they are used. However even with this teaching, it is unclear how the device would operate if both 16 and 18 were used simultaneously. It is not clear if 16 could fit inside 18, or why anyone would operate the device this way. Furthermore, even if it was attempted, the expander (16) would not be able to exerts an outward radial force on an interior surface of the expandable member as required by claim 1 because 18 would be located over 16. Finally, it’s unclear how the device would act if 16 were removed from 18 during the procedure or if the device would even function when used in this way. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICH G. HERBERMANN whose telephone number is (571)272-6390. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICH G HERBERMANN/Primary Examiner, Art Unit 3771